COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE

Appellate case name:      In the Matter of Approximately $80,600.00

Appellate case number:    01-14-00424-CV

Trial court case number: 1417446

Trial court:              351st District Court of Harris County

        Appellate case number 01-14-00424-CV is associated with trial court case number
1417446. Appellant Abraham M. Fisch’s notice of appeal identifies that he appealed actions
taken by the trial court in trial court case number 1417446 and trial court case number 1210228.
No appellate case number has been created associated with trial court case number 1210228. No
docketing statement has been filed to clarify whether Fisch intended to appeal under both trial
court case numbers. Appellant’s brief in the existing appellate case number challenges the
validity of the complained-of order in trial court case number 1210228 and the propriety of the
result of the order in trial court case number 1417446.
        This Court requests clarification from the parties concerning (1) whether Fisch intended
to file a direct appeal of trial court case number 1210228, (2) whether a new appellate case
number should be created to be associated with trial court case number 1210228, (3) whether a
record needs to be filed and the parties should be allowed to file new briefs under this new
appellate case number, and (4) whether Vikram Patel should be treated as a party to the appeal
under this new appellate case number and should be provided notice to be able to respond to the
issues raised.
        The parties have ten days from the date of this notice to respond. During this time and
pending a resolution of the matters identified in this notice, appellate case number 01-14-00424-
CV will remain on the submission docket for September 23, 2015. The Court also requests the
parties to provide a mailing address for Vikram Patel in case notice becomes necessary.




Clerk’s signature:


Date: September 9, 2015